Mr. Justice Yantis delivered the opinion of the court: Claimant seeeks an award for electric service rendered respondent through the Highway Department at the State Bond Issue No. 19 and Chicago and Northwestern Railroad grade separation crossing between the Village of Cary and the City of Crystal Lake in McHenry County, Illinois, for the sum of Thirty Seven and 47/100 ($37.47) Dollars. According to the claim filed herein such service was commenced on or about the 8th day of September, A. D. 1932 and bills were thereafter submitted to the Department of Public Works and Buildings for such service as follows: Service Dates Net Bill 12-18-33 to 3-16-34......................................... $14.25 1-17-35 to 4-17-35......................................... 12.45 4-17-35 to 7-18-35......................................... 10.77 No payment having been made, claimant made inquiry in November, 1935 and was informed by said Department through its duly authorized agent at Elgin, Illinois that the bills were not received in the Elgin Office and that as such bills were incurred prior to June 30, 1935, and the appropriation out of which same might have been paid had lapsed, no payment could be made except on an award by the Court of Claims. A report from C. H. Apple, District Engineer, under date of April 3, 1936 states ‘ ‘ The services were rendered and the bills are just.” “Where it is conceded that the claimant legally rendered services or furnished supplies to the State and that the only reason for same not having been paid is because the appropriation out of which such payment could have been made has lapsed, an award for the payment of said account is proper.” Schreiber Lbr. Co. vs. State, 8 C. C. R. 381. This claim seems to come within the rule above cited and an award is therefore made in favor of claimant in satisfaction of said claim in the sum of Thirty Seven and 47/100 ($37.47) Dollars.